DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/22 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the curved floor surface as claimed in claims 11-13 and 18 must be shown or the feature(s) canceled from the claim(s). Reference numerals 120, 122 and 351 are identified in association with the curved floor surface. However, the figures do not appear to depict any surface or panels with a curvature. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the first panel comprises a square or rectangular shape”. Parent claim 12 specifies that the first panel has a “curved upper surface” and also that “a first panel of the plurality of panels has a planar configuration”. A circular panel is understood to have a curved upper surface even though it is planar. But it is not understood how a panel can be each of planar, have a curved upper surface and be square or rectangular. The specification and drawings do not clarify understanding. No determination of allowability can be made on claims 14 and 15, as their structural scope cannot be ascertained.


Double Patenting
Claims 1-5, 7, 9-12, and 14-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,801,216. Although the claims at issue are not identical, they are not patentably distinct from each other because the principle invention of the instant invention is taught by ‘216. Claim limitations not specifically taught by ‘216 are reasonably suggested by the prior art references relied upon in the prior art rejections below.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raymond, US 2020/0403392.
Regarding claim 1:
Raymond discloses a system for distributing wireless networking components in a venue, comprising: 
a plurality of panels (102) defining a floor surface (refer to Fig. 5), wherein a first panel of the plurality of panels has an upper surface opposite a lower surface, wherein the first panel comprises a material that is transparent to radio waves (low loss disk 106, para. 0015); 
a storage space (108 and 128) defined below the first panel; and 
a wireless networking component disposed within the storage space, the wireless networking component comprising an antenna (112).
Regarding claim 12:
Raymond discloses a flooring system for use with a pre-existing support structure, comprising: 
a plurality of panels (106) defining a floor surface, wherein a first panel of the plurality of panels has a planar configuration with an upper surface opposite a lower surface, wherein the first panel has a curved upper surface (it is circular) such that the floor surface is curved, and wherein the first panel comprises a material that is transparent to radio waves (para. 0015); and 
a recess (109) defined in the lower surface; and 
a storage space defined in part by the recess, the storage space configured to store a wireless networking component (antenna 112).
Regarding claim 2:
Raymond discloses wherein the material of the first panel comprises a fiber reinforced polymer (fiberglass, para. 0015).
Regarding claim 3:
Raymond discloses wherein the first panel comprises a recess on the lower surface of the first panel (plate flange 116), such that a thickness of the first panel at the recess is les than a thickness of the first panel between the upper and lower surface (top of 106 and bottom of 108).
Regarding claim 9:
Raymond discloses wherein the plurality of panels are positioned in an edge-to-edge manner in a single plane (refer to Fig. 5).
Regarding claim 10:
Raymond discloses wherein the first panel comprises a cutout (109) to allow a cable (124) to pass through the first panel from the storage space to an area above the first panel (refer to Figs. 3 and 4).
Regarding claim 11:
Raymond discloses wherein the upper surface of the first panel comprises a curvature (the low loss disk is circular).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Burrell et al., US 2016/0118707 or, in the alternative, under 35 U.S.C. 103 as obvious over Burrell et al., US 2016/0118707 in view of Raymond, US 2020/0403392.
Regarding claim 16:
Burrell discloses a flooring system for use with a pre-existing support structure (8 and 10), comprising: 
a plurality of panels (28) defining a floor surface that is continuous with a surface of the pre-existing support structure (10), wherein a first panel of the plurality of panels has an upper surface opposite a lower surface, wherein the plurality of panels together define a continuous floor surface (refer to Fig. 7); and 
a trench (22) comprising a base and a pair of opposing sidewalls defining a storage space, wherein the upper end of the trench is configured to removably receive the plurality of panels (30), and 
a wireless networking component (12) disposed within the storage space, wherein the wireless networking component comprises an antenna (12, para. 0017).
Burrell discloses wherein the panels are durable plastic such as plexiglass (para. 0018) and it appears that plexiglass would be transparent to radio waves but Burrell does not expressly disclose wherein the panel is transparent to radio waves.
Raymond discloses a flooring system having a plurality of panels wherein the first panel comprises a material that is transparent to radio waves (para. 0015).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute a transparent to radio waves material as suggested by Raymond for the plexiglass of Burrell in order to ensure transmission of the antenna signal through the panel.
Regarding claim 17:
Burrell discloses wherein the trench is embedded in the preexisting support structure (24).
Regarding claim 20:
Burrell discloses wherein the trench comprises a partition (32) configured to divide the storage space into a first storage space (receiving the antenna) and a second storage space (housing the access point and wires).
Regarding claim 21:
Burrell discloses wherein the recess is symmetric about a first axis of the first panel (an axis running longitudinally or laterally through the panel).
Regarding claim 22:
Burrell discloses wherein a thickness of the first panel between the upper surface and the lower surface is greater than a thickness of the first panel at the recess (the panel has a lesser height at the recess, refer to Fig. 4).
Regarding claim 23:
Burrell discloses wherein the pre-existing support structure is a solid block of material (24).

Claim 18 is rejected under 35 U.S.C. 103 as obvious over Burrell et al., US 2016/0118707 in view of Raymond, US 2020/0403392.
Regarding claim 18:
Burrell discloses wherein the upper surface of the first panel is planar with linear edges.
Raymond discloses an upper surface that is curved such that the floor surface defined by the plurality of panels is curved.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute a circular, curved shape as suggested by Raymond for the rectangular, straight shape of Burrell in order to provide a panel that can be inserted at any orientation. Further, there is no evidence that the change in shape yields any extraordinary or unexpected results in this particular instance.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Raymond, US 2020/0403392 in view of Lovald et al., US 7,490,443.
Regarding claim 7:
Raymond does not expressly disclose a dovetail.
Lovald discloses a dovetail (1412) at a perimeter of a first panel configured to connect the first panel to a second panel of the plurality of panels.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to insert the dovetail attachment means as suggested by Lovald on the perimeter of the first panel of Raymond in order to provide good resistance against the first panel inadvertently becoming disengaged from the second floor panel during shipping, handling and use (col. 15, ll. 3-7).

Claim 19 is rejected under 35 U.S.C. 103 as obvious over Burrell et al., US 2016/0118707 in view of Lovald et al., US 7,490,443 (and Raymond, US 2020/0403392).
Regarding claim 19:
Burrell does not expressly disclose notches.
Lovald discloses notches (1412) at a perimeter of a first panel configured to connect the first panel to a second panel of the plurality of panels.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to insert notches as suggested by Lovald on the perimeter of the first panel of Burrell in order to provide good resistance against the first panel inadvertently becoming disengaged from the second floor panel during shipping, handling and use (col. 15, ll. 3-7).

Claims 4-5 are rejected under 35 U.S.C. 103 as obvious over Raymond, US 2020/0403392 in view of Lu et al., US 2009/0183450.
Regarding claims 4-5:
Raymond does not expressly discloses wherein the first panel comprises a reinforcement metal bar.
Lu discloses an assembly type wall having conduits wherein a first panel (11) includes a metal bar reinforcement (12).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide the metal bar reinforcement as suggested by Lu to the first panel of Lovald in order to reinforce the panel and provide for an attachment means to adjacent structures (summary of Lu).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically regarding applicant’s argument that corrected drawings are not required because a person of skill in the art would have understood the subject matter to be patented based on the as-filed drawings and specification, the claims specify both “a first panel of the plurality of panels has a planar configuration” and “the first panel has a curved upper surface”. It is not obvious how a panel can be both planar and have a curved upper surface. The drawings and specification do not elucidate understanding.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633